HERGET, Judge.
Plaintiff filed suit on a subrogation claim in the amount of $600 against the defendants, Ace Freight Lines, Inc., its public liability insurer, Continental Casualty Company, and Henry Kinchen alleging it was the insurer against breakage of all plate glass located in the building of Robert N. Randall and Mrs. Norman Randall, all of which glass was totally destroyed when said building was struck by the truck-trailer combination of Ace Freight Lines, Inc., and for which it had paid its insured, Robert N. Randall, and obtained a sub-rogation receipt.
The case was consolidated and tried with several other cases filed by various plaintiffs against the same Defendants alleging negligence of said Defendants as the causation of damages sustained by each Plaintiff.
Defendants, Ace Freight Lines, Inc. and Continental Casualty Company, appealed from a judgment rendered by the Trial Court against them, jointly, severally and in solido in the sum of $600 in favor of plaintiff, The Travelers Indemnity Company.
For the reasons assigned in the case of Hayes Dairy Products, Inc. v. Ace Freight Lines, Inc. et al., La.App., 155 So.2d 33, the judgment of the Trial' Court in favor of the plaintiff, The Travelers Indemnity Company, against defendants, Ace Freight Lines, Inc. and Continental Casualty Company is reversed, and judgment is rendered in favor of Ace Freight Lines, Inc. and Continental Casualty Company against plaintiff, The Travelers Indemnity Company, rejecting its demands at its costs.
Reversed and rendered.
REID, J., recused.